Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 19, 2021, April 30, 2021, and August 11, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Niedermeier (U.S. Publication No. 20160284359) in view of Lutzky (A guideline to audio codec delay).
Regarding claim 1, Niedermeier discloses a method for performing high frequency reconstruction of an audio signal, the method comprising ([0004] - SBR synthesizes high frequency content of bandwidth limited audio signals by using the given low frequency part together with given side information):
receiving an encoded audio bitstream, the encoded audio bitstream including audio data representing a lowband portion of the audio signal and high frequency reconstruction metadata ([0046] - The core decoder is configured to decode the encoded audio signal to obtain a decoded 
decoding the audio data to generate a decoded lowband audio signal ([0046] - the output of the core decoder 500, i.e. the low band signal);
extracting from the encoded audio bitstream the high frequency reconstruction 10metadata, the high frequency reconstruction metadata including operating parameters for a high frequency reconstruction process, the operating parameters including a patching mode parameter located in a backward-compatible extension container of the encoded audio bitstream, wherein a first value of the patching mode parameter indicates spectral translation and a second value of the patching mode parameter 15indicates harmonic transposition by phase-vocoder frequency spreading ([0004] - SBR synthesizes high frequency content of bandwidth limited audio signals by using the given low frequency part together with given side information. [0014] - while the full backward compatibility is maintained to encoded audio signals necessitating both bandwidth extension modes…Thus, an alternative decoding scheme is provided in this embodiment, in order to mitigate the impairment of perceptual quality caused by omitting the harmonic bandwidth extension mode which is typically based on phase-Vocoder processing as discussed in the USAC standard 1. [0045] - Such additionally used common extension bandwidth data can be, as known from High Efficiency AAC or from USAC, spectral envelope data, noise data, data on specific harmonic lines, inverse filtering data, etc.);
filtering the decoded lowband audio signal to generate a filtered lowband audio signal ([0046] - Then, the combiner 506, which can be, for example, a frequency domain combiner in 
regenerating a highband portion of the audio signal using the filtered lowband audio signal and the high frequency reconstruction metadata, wherein the 20regenerating includes spectral translation if the patching mode parameter is the first value and the regenerating includes harmonic transposition by phase-vocoder frequency spreading if the patching mode parameter is the second value ([0004] - SBR synthesizes high frequency content of bandwidth limited audio signals by using the given low frequency part together with given side information. [0014] - while the full backward compatibility is maintained to encoded audio signals necessitating both bandwidth extension modes…Thus, an alternative decoding scheme is provided in this embodiment, in order to mitigate the impairment of perceptual quality caused by omitting the harmonic bandwidth extension mode which is typically based on phase-Vocoder processing as discussed in the USAC standard 1. [0045] - Such additionally used common extension bandwidth data can be, as known from High Efficiency AAC or from USAC, spectral envelope data, noise data, data on specific harmonic lines, inverse filtering data, etc.);
and combining the filtered lowband audio signal with the regenerated highband portion to form a wideband audio signal, 25wherein the filtering, regenerating, and combining are performed as a post-processing operation and wherein the spectral translation comprises maintaining a ratio between tonal and noise-like components by adaptive inverse filtering. ([0004] - SBR synthesizes high frequency content of bandwidth limited audio signals by using the given low frequency part together with given side information. [0040] - If the typically non-harmonic patching would be applied as indicated 910, then it would be seen that there would be a 
However, Niedermeier does not disclose the post-processing operation with a delay of 3010 samples per audio channel.
Lutzky does teach this post-processing operation with a delay of 3010 samples per audio channel (Page 6 - The total delay is …3102 samples… which is also the delay for the entire coder).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niedermeier to incorporate the teachings of Lutzky in order to implement the post-processing operation with a delay of 3010 samples per audio channel. Doing so allows for high encoder complexity, moderate decoder complexity, and good quality at bit-rates around 28 kbps/ch (Lutzky Page 6). According to MPEP 2143, it would have been obvious to use a known technique to improve a similar device. The number of samples in the delay, 3010, appears to a design choice and would have been obvious to one skilled in the art to adjust the delay as shown in Lutzky.
	Regarding claim 5, Niedermeier in view of Lutzky teaches all of the limitations as in claim 1, above.
	Niedermeier discloses the method of claim 1 wherein the high frequency reconstruction metadata includes envelope scale factors, noise floor scale factors, time/frequency grid 
	Regarding claim 6, Niedermeier in view of Lutzky teaches all of the limitations as in claim 1, above.
	Niedermeier discloses the method of claim 1 wherein the backward-compatible extension container 20further includes a flag indicating whether additional preprocessing is used to avoid discontinuities in a shape of a spectral envelope of the highband portion when the patching mode parameter equals the first value, wherein a first value of the flag enables the additional preprocessing and a second value of the flag disables the additional preprocessing ([0034] - In the USAC standard, the header 114 has a flag “harmonicSBR’. If this flag harmonicSBR is zero, then the whole audio item is decoded using a non-harmonic bandwidth extension mode as defined in the USAC standard, which in this context refers back to the High Efficiency… However, if the harmonicSBR flag has a value of one, then the harmonic bandwidth extension mode is enabled [0045] - Such additionally used common extension bandwidth data can be, as known from High Efficiency AAC or from USAC, spectral envelope data, noise data, data on specific harmonic lines, inverse filtering data, etc.).
	Regarding claim 8, Niedermeier in view of Lutzky teaches all of the limitations as in claim 1, above.
	Niedermeier discloses the method of claim 1 wherein the backward-compatible extension container 30further includes a flag indicating whether signal adaptive frequency domain 
Regarding claim 11, Niedermeier in view of Lutzky teaches all of the limitations as in claim 1, above.
Niedermeier discloses method of claim 1 wherein 10filtering the decoded lowband audio signal to generate a filtered lowband audio signal comprises filtering the decoded lowband audio signal into a plurality of subbands using a complex QMF analysis filter bank ([0046] - Then, the combiner 506, which can be, for example, a frequency domain combiner in the form of a synthesis filterbank, combines the output of the patch modifier 504 and the output of the core decoder 500, i.e. the low band signal, in order to finally obtain the bandwidth extended audio signal as output at line 112 in FIG. 1a. [0059] - Finally, as indicated in block 826, the QMF buffer shift, i.e. the wraparound shift within the QMF domain of the High Efficiency AAC non-harmonic bandwidth extension is performed);
and combining the filtered lowband audio signal with the regenerated highband portion to form a wideband audio signal comprises using a complex QMF synthesis 15filter bank ([0046] - Then, the combiner 506, which can be, for example, a frequency domain combiner in the form of a synthesis filterbank, combines the output of the patch modifier 504 and the output of the core decoder 500, i.e. the low band signal, in order to finally obtain the bandwidth extended audio signal as output at line 112 in FIG. 1a. [0059] - Finally, as indicated in block 826, the QMF buffer shift, i.e. the wraparound shift within the QMF domain of the High Efficiency AAC non-harmonic bandwidth extension is performed).

Niedermeier discloses a non-transitory computer readable medium containing instructions that when 25executed by a processor perform the method of claim 1 ([0013] - An embodiment may have a non-transitory digital storage medium having a computer program stored thereonto perform the method. [0014] - To this end, a processor for decoding the audio signal using the non-harmonic band width extension mode is provided).
Regarding claim 14, Niedermeier in view of Lutzky teaches all of the limitations as in claim 1, above.
Niedermeier discloses a computer program product stored in a non-transitory computer readable medium having instructions which, when executed by a computing device or system, cause said computing device or system to execute the method of claim 1 ([0013] - An embodiment may have a non-transitory digital storage medium having a computer program stored thereonto perform the method).
Regarding claim 15, Niedermeier discloses an audio processing unit for performing high frequency reconstruction of an audio signal, the audio processing unit comprising ([0004] - SBR synthesizes high frequency content of bandwidth limited audio signals by using the given low frequency part together with given side information):
an input interface for receiving an encoded audio bitstream, the encoded audio bitstream including audio data representing a lowband portion of the audio signal and high frequency reconstruction metadata ([0046] - The core decoder is configured to decode the encoded audio signal to obtain a decoded spectrum… The patch modifier 504 finally uses additional bandwidth extension data to modify the patch result as outlined at 408 in FIG. 4. Then, the combiner 506, 
a core audio decoder for decoding the audio data to generate a decoded 5lowband audio signal ([0046] - the output of the core decoder 500, i.e. the low band signal);
a deformatter for extracting from the encoded audio bitstream the high frequency reconstruction metadata, the high frequency reconstruction metadata including operating parameters for a high frequency reconstruction process, the operating parameters including a patching mode parameter located in a backward- 10compatible extension container of the encoded audio bitstream, wherein a first value of the patching mode parameter indicates spectral translation and a second value of the patching mode parameter indicates harmonic transposition by phase-vocoder frequency spreading; an analysis filterbank for filtering the decoded lowband audio signal to generate 15a filtered lowband audio signal ([0004] - SBR synthesizes high frequency content of bandwidth limited audio signals by using the given low frequency part together with given side information. [0014] - while the full backward compatibility is maintained to encoded audio signals necessitating both bandwidth extension modes…Thus, an alternative decoding scheme is provided in this embodiment, in order to mitigate the impairment of perceptual quality caused by omitting the harmonic bandwidth extension mode which is typically based on phase-Vocoder processing as discussed in the USAC standard 1. [0045] - Such additionally used common extension bandwidth data can be, as known from High Efficiency AAC or from USAC, spectral envelope data, noise data, data on specific harmonic lines, inverse filtering data, etc.);

and a synthesis filterbank for combining the filtered lowband audio signal with the regenerated highband portion to form a wideband audio signal, wherein the analysis filterbank, high frequency regenerator, and synthesis 25filterbank are performed in a post-processor and wherein the spectral translation comprises maintaining a ratio between tonal and noise-like components by adaptive inverse filtering ([0004] - SBR synthesizes high frequency content of bandwidth limited audio signals by using the given low frequency part together with given side information. [0040] - If the typically non-harmonic patching would be applied as indicated 910, then it would be seen that there would be a mismatch between the tonal lines or harmonic lines of the patched data and the calculated harmonic grid 906. [0045] - Such additionally used common extension bandwidth data can be, as known from High Efficiency AAC or from USAC, 
However, Niedermeier does not disclose the post-processor with a delay of 3010 samples per audio channel. (Page 6 - The total delay is …3102 samples… which is also the delay for the entire coder).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niedermeier to incorporate the teachings of Lutzky in order to implement the post-processor with a delay of 3010 samples per audio channel. Doing so allows for high encoder complexity, moderate decoder complexity, and good quality at bit-rates around 28 kbps/ch (Lutzky Page 6). According to MPEP 2143, it would have been obvious to use a known technique to improve a similar device. The number of samples in the delay, 3010, appears to a design choice and would have been obvious to one skilled in the art to adjust the delay as shown in Lutzky.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Niedermeier (U.S. Publication No. 20160284359) in view of Lutzky (A guideline to audio codec delay), and further in view of Dick (U.S. Publication No. 20190005969).
Regarding claim 2, Niedermeier in view of Lutzky teaches all of the limitations as in claim 1, above.
However, Niedermeier in view of Lutzky does not disclose the method of claim 1 wherein the encoded audio bitstream further includes a fill element with an identifier indicating a start of the fill element and fill data after the identifier, wherein the fill data includes the backward-compatible extension container.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niedermeier in view of Lutzky to incorporate the teachings of Dick in order to implement the method of claim 1 wherein the encoded audio bitstream further includes a fill element with an identifier indicating a start of the fill element and fill data after the identifier, wherein the fill data includes the backward-compatible extension container. Doing so allows decoders to parse and decode the bitstreams without obvious audio errors or dropouts (Dick [0106]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Niedermeier (U.S. Publication No. 20160284359) in view of Lutzky (A guideline to audio codec delay), further in view of Dick (U.S. Publication No. 20190005969), and further in view of Oshikiri (U.S. Publication No. 20080071523).
Regarding claim 3, Niedermeier in view of Lutzky in view of Dick teaches all of the limitations as in claim 2, above.

Oshikiri does teach the method of claim 2 wherein the identifier is a three bit unsigned integer transmitted most significant bit first and having a value of 0x6 (Figure 4 – MSB is shown to be transmitted first. [0083] - quantization section 311 is capable of adopting eight types of the encoded code for the quantization value…0x6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niedermeier in view of Lutzky in view of Dick to incorporate the teachings of Oshikiri in order to implement the method of claim 2 wherein the identifier is a three bit unsigned integer transmitted most significant bit first and having a value of 0x6. Doing so allows distortion to be minimized with respect to a target residual signal (Oshikiri [0083]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Niedermeier (U.S. Publication No. 20160284359) in view of Lutzky (A guideline to audio codec delay), further in view of Dick (U.S. Publication No. 20190005969), and further in view of Lesso (U.S. Publication No. 20130197920).
Regarding claim 4, Niedermeier in view of Lutzky in view of Dick teaches all of the limitations as in claim 2, above.
Niedermeier does disclose the method of claim 2 or claim 3, wherein the fill data includes an extension 5payload, the extension payload includes spectral band replication extension data, and optionally, wherein the spectral band replication extension data includes: an optional spectral band replication header, 10spectral band replication data after the header, and a spectral band 
However, Niedermeier does not disclose that the extension payload is identified with a four bit unsigned integer transmitted most significant bit first and having a value of '1101' or '1110'.
Lesso does teach that the extension payload is identified with a four bit unsigned integer transmitted most significant bit first and having a value of '1101' or '1110' ([0200] - The frames can also be used for the data channels and allows data to be encoded using pulse code modulation (PCM) or similar techniques sending data words. Word synchronisation, i.e. identifying the most significant bits (MSBs) or least significant bits (LSBs), can be provided through synchronisation of the control frames. [0232] - (i.e. a particular data value, say 1101, may be encoded by two or more possible symbols)).
.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Niedermeier (U.S. Publication No. 20160284359) in view of Lutzky (A guideline to audio codec delay), and further in view of Disch (U.S. Publication No. 20200020349).
Regarding claim 7, Niedermeier in view of Lutzky teaches all of the limitations as in claim 6, above.
However, Niedermeier does not disclose the method of claim 6 wherein the additional preprocessing includes calculating a pre-gain curve using a linear prediction filter coefficient.
Disch does teach the method of claim 6 wherein the additional preprocessing includes calculating a pre-gain curve using a linear prediction filter coefficient ([0025] - Ducking/Damping of estimated pre-echo through said adapted temporal gain curve before transient (to mitigate pre-echo) [0030] - Sharpening of an attack envelope through application of a Frequency Domain Linear Prediction Coefficients (FD-LPC) flattening filter and a subsequent FD-LPC shaping filter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niedermeier in view of Lutzky to incorporate the teachings of Disch in order to implement the method of claim 6 wherein the additional 
Regarding claim 9, Niedermeier in view of Lutzky teaches all of the limitations as in claim 8, above.
However, Niedermeier does not disclose the method of claim 8 wherein the signal adaptive frequency domain oversampling is applied only for frames containing a transient.
Disch does teach the method of claim 8 wherein the signal adaptive frequency domain oversampling is applied only for frames containing a transient (Figure 13.2 – detected transient onset frames).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niedermeier in view of Lutzky to incorporate the teachings of Disch in order to implement the method of claim 8 wherein the signal adaptive frequency domain oversampling is applied only for frames containing a transient. Doing so allows for pre-echo reduction and attack amplification by processing operations in the frequency domain (Disch [0014]).
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Niedermeier (U.S. Publication No. 20160284359) in view of Lutzky (A guideline to audio codec delay), and further in view of Fersch (Coding of Moving Pictures and Audio).
Regarding claim 10, Niedermeier in view of Lutzky teaches all of the limitations as in claim 1 above. 
Niedermeier discloses the method of claim 1 wherein the harmonic transposition by phase-vocoder frequency spreading is performed with 3 kWords of memory ([0010] - The increase in memory consumption per audio channel is, in the current memory optimized 
However, Niedermeier does not disclose that the harmonic transposition is performed with an estimated complexity at or below 4.5 million of operations per second.
Fersch does teach that the harmonic transposition is performed with an estimated complexity at or below 4.5 million of operations per second (Page 4 – Harmonic transposition… QMF based: 0.98 wMOPS… DFT based: 3.68 wMOPS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niedermeier in view of Lutzky to incorporate the teachings of Fersch in order to implement the harmonic transposition being performed with an estimated complexity at or below 4.5 million of operations per second. Doing so allows for a “minimally invasive” extension to further enhanced HE-AAC audio quality while maintaining backwards compatibility (Fersch Page 2).
Regarding claim 16, Niedermeier in view of Lutzky teaches all of the limitations as in claim 15 above. 
Niedermeier discloses the audio processing unit of claim 15 wherein the harmonic transposition 30by phase-vocoder frequency spreading is performed with 3 kWords of memory ([0010] - The increase in memory consumption per audio channel is, in the current memory optimized implementation, at least 15 kWords for the actual HBE processing). According to MPEP 2143, it would have been obvious to use a known technique to improve a similar device. 
However, Niedermeier does not disclose that the harmonic transposition is performed with an estimated complexity at or below 4.5 million of operations per second.
Fersch does teach that the harmonic transposition is performed with an estimated complexity at or below 4.5 million of operations per second (Page 4 – Harmonic transposition… QMF based: 0.98 wMOPS… DFT based: 3.68 wMOPS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niedermeier in view of Lutzky to incorporate the teachings of Fersch in order to implement the harmonic transposition being performed with an estimated complexity at or below 4.5 million of operations per second. Doing so allows for a “minimally invasive” extension to further enhanced HE-AAC audio quality while maintaining backwards compatibility (Fersch Page 2).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Niedermeier (U.S. Publication No. 20160284359) in view of Lutzky (A guideline to audio codec delay), and further in view of Ekstrand (U.S. Publication No. 20170070211).
Regarding claim 12, Niedermeier in view of Lutzky teaches all of the limitations as in claim 11 above.
However, Niedermeier does not disclose the method of claim 11, wherein analysis filters hk(n) of the complex QMF analysis filter bank and synthesis filters fk(n) of the complex QMF synthesis filter bank are defined by: 
    PNG
    media_image1.png
    33
    577
    media_image1.png
    Greyscale
 where p0(n) is a real-valued prototype filter, M denotes a number of channels and N is a prototype filter order.
k(n) of the complex QMF analysis filter bank and synthesis filters fk(n) of the complex QMF synthesis filter bank are defined by: 
    PNG
    media_image1.png
    33
    577
    media_image1.png
    Greyscale
 where p0(n) is a real-valued prototype filter, M denotes a number of channels and N is a prototype filter order ([0014] - The present document teaches that the concept of pseudo QMF (Quadrature Mirror Filter) designs, i.e. near perfect reconstruction filter bank designs. [0030] - prototype filter p0(n). [0031] – The analysis and synthesis filters may also be determined using complex exponential modulation as…[equation]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niedermeier in view of Lutzky to incorporate the teachings of Ekstrand in order to implement the method of claim 11, wherein analysis filters hk(n) of the complex QMF analysis filter bank and synthesis filters fk(n) of the complex QMF synthesis filter bank are defined by: 
    PNG
    media_image1.png
    33
    577
    media_image1.png
    Greyscale
 where p0(n) is a real-valued prototype filter, M denotes a number of channels and N is a prototype filter order. Doing so allows for filter banks with a low system delay, low susceptibility to aliasing and/or low level of pass band errors (Ekstrand [0014]).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liljeryd (U.S. Publication No. 20120213378) teaches spectral translation/folding in the subband domain. Rajendran (U.S. Patent No. 8260609) teaches systems, methods, and apparatus for wideband encoding and decoding of inactive frames. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/
Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658